Citation Nr: 1641016	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-36 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a gynecological disorder, claimed as vaginal discharge.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from July 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In order to ensure that all potential psychiatric disorders are addressed, the Board has restyled the claim for service connection for PTSD as shown on the title page.

The Veteran requested a hearing before a Decision Review Officer (DRO) in December 2010 which was not scheduled.  An appellant's due process rights are not violated and there is no prejudice if she is denied a hearing at the RO in violation of 38 C.F.R. § 3.103(c)(1), if she is subsequently informed of her right to a hearing before the Board and does not request such a hearing.  See Bowen v. Shinseki, 25 Vet. App. 250, 252-54 (2012).  In this case, the Veteran was advised of her right to a hearing before the Board in a letter dated October 2013.  In December 2013, correspondence was received from the Veteran in which she stated that she was out of the country and advised VA of her current mailing address.  The Veteran did not request a hearing before the Board.  In July 2015, the Veteran was again advised of her right to request a hearing before the Board, by letter sent to the mailing address she provided.  The Veteran did not respond.  Subsequent attempts to contact the Veteran by telephone in July and August 2015 were unsuccessful.  As the Veteran was advised of her right to a Board hearing and did not request such a hearing, the Board finds no prejudice in proceeding with the present decision even though the Veteran did not receive a DRO hearing at the RO.

The issue of an acquired psychiatric disorder, to include PTSD, adjustment disorder and major depressive disorder, is addressed in the REMAND portion of the decision below and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is likely proximately due to or the result of the Veteran's service-connected right ear sensorineural hearing loss.

2.  The Veteran does not have hearing loss of the left ear that is of such severity that it constitutes a current hearing loss "disability" for service connection purposes under section 3.385 of VA regulations.  

3.  There is no current diagnosis of a gynecological disorder, claimed as vaginal discharge, in this case.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.310 (2015).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for a service connection for a gynecological disorder, claimed as vaginal discharge, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this decision the Board has granted service connection for tinnitus which represents a full grant of the benefits sought on appeal.  Therefore, error, if any, in the duty to notify and assist with regard to this claim is harmless error.  Shinseki v. Sanders, 556 U.S. 396, 406 (2009).  With regard to the claims for service connection for left ear hearing loss and a gynecological disorder, claimed as vaginal discharge, VA's duty to notify was satisfied by a letter sent to the Veteran in August 2009.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in December 2009.  

The Board also finds that VA's duty to assist the Veteran in the development of the claim has been satisfied in this case.  This duty includes assisting the Veteran in procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained and associated with the claims file the Veteran's service treatment records (STRs), service personnel records, and VA treatment records.  The Veteran has not identified any outstanding treatment records that are pertinent to her claims for left ear hearing loss and a gynecological condition, claimed as vaginal discharge.  The Veteran was provided a VA audio examination in November 2009.  The VA examination report is adequate for adjudicatory purposes, as it reflects that the examiner performed an audiometric examination of the Veteran, and the medical opinion is based on a review of the Veteran's claims file and is supported by a sufficient rationale.  

On October 7, 2013 the Veteran was notified by letter that she was going to be scheduled for a VA audio examination and a VA gynecological examination.  The Veteran was advised that she would be contacted by the medical facility as to the date, time, and place of the examinations.  The correspondence advised the Veteran that a failure to report for an examination, without good cause, would result in the claim being rated on the evidence of record under 38 C.F.R. § 3.655.  Records from VA Medical Center (VAMC) Little Rock, Arkansas, indicate VA audio and gynecological examinations were cancelled on October 22, 2013.  In a letter dated December 2013, the Veteran stated that she was currently out of the country and had not received notification of her VA examination.  She stated that her new mailing address was current and she would be receiving her mail.  However, she did not submit medical evidence of current treatment for the claimed gynecological condition, request that the VA examinations be rescheduled, or indicate she would be available for VA examinations.  As of this date, VA has not received any mail addressed to the Veteran that has been returned as undeliverable.  Thus, the Board finds that no further development needs to be taken to schedule the Veteran for a VA gynecological examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); 38 C.F.R. § 3.655(a), (b).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Tinnitus

The Veteran contends that her tinnitus began in service due to noise exposure from weapons during training and from exposure to noise from operating forklifts.  The Veteran underwent a VA audio examination in November 2009.  The examiner noted that the Veteran reported experiencing tinnitus since late 2006, while she was in service.  She was exposed to weapon noise during training and vehicular noise during the course of her duties in service.  The Veteran reported that she experiences recurrent bilateral tinnitus one to two times per week which lasted for approximately 10 seconds and was more evidence in the left than the right ear.  On review of the claims file, the examiner noted that there was no report of tinnitus in service or in the Veteran's Report of Medical History on her separation examination in August 2007.  The examiner indicated that tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  Under the "Diagnosis" section on the examination report, the examiner wrote, "Veteran reports tinnitus is infrequent, i.e.[,] 1-2 [times] per week and last[s] about 10 seconds.  This is not clinically significant."

Under the section of the report for stating an opinion about the likelihood that tinnitus was the result of noise exposure in service, the examiner again noted that the Veteran's report of tinnitus 1 to 2 times a week for approximately 10 seconds was not clinically significant and opined that it was less likely than not that the Veteran's tinnitus was the result of noise exposure during service.  The rationale for the opinion was that there was no report of tinnitus by the Veteran in service or on her Report of Medical History upon separation in August 2007.  The examiner also again noted that the presence of tinnitus one to two times per week for 10 seconds was not considered clinically significant.  

The Board notes first that the VA examiner's report is somewhat ambiguous as to a diagnosis of tinnitus.  In this regard, VA Training Letter 10-02 notes that subjective tinnitus "is a phantom auditory sensation that is perceived as a sound when there is no outside source of the sound."  Training Letter 10-02 at 4.  The Veteran is competent to report such symptoms as ringing in his ears because this is a disorder perceived through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the subjective nature of tinnitus, it is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Here, the VA examiner acknowledged the Veteran's report of tinnitus but implied that it was "not clinically significant" apparently with regard to either its frequency or duration or both.  However, the Board notes that there is no requirement in the law for service connection purposes that tinnitus be experienced with a specific level of frequency or duration, although whether it is recurrent may affect the rating assigned for the disability after service connection is awarded.  See 38 U.S.C.A. § 1110, 1155; 38 C.F.R. § 3.303, 4.87, Diagnostic Code 6260.  Therefore, the Board finds that, for the purposes of service connection, the Veteran does have the current disability of tinnitus.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

Concerning whether service connection may be granted for tinnitus, the Board notes that the VA examiner opined that it was less likely than not that the Veteran's tinnitus was the result of noise exposure during service.  However, the examiner did indicate in the examination report that tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  Although the examiner stated that tinnitus was a "symptom" of the hearing loss, tinnitus is considered a ratable disability by VA.  38 C.F.R. § 4.87, Diagnostic Code 6260.

Because service connection is in effect for sensorineural hearing loss in the right ear, service connection for tinnitus may be granted on a secondary basis as a disability proximately due to or resulting from the service-connected hearing loss.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  In this regard, the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  VA Training Letter 10-02 also notes that "[s]ensorineural hearing loss . . . is the most common cause of tinnitus."  Training Letter at 5.  Although the Board notes that the Veteran reported that she experiences worse tinnitus in the left ear than in the right and service connection is only in effect for the right ear, the degree of severity of the tinnitus perceived on the right is irrelevant.  Accordingly, based on the foregoing information, in light of the November 2009 VA examiner's opinion that the Veteran's tinnitus is a symptom of her right ear hearing loss, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted on a secondary basis.  38 U.S.C.A. §§ 1110; 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 54.

Left Ear Hearing Loss

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for left ear hearing loss is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich, 104 F.3d at 1332.  Evidence must show that the Veteran has the disability for which benefits are being claimed. 

Here, the evidence of record does not show that the Veteran has a left ear hearing loss disability in accordance with VA regulations.  The Veteran underwent a VA audiologic examination in November 2009.  Audiometric testing demonstrated pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000






LEFT
20
20
25
20
20

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

Thus, because audiometric testing did not demonstrate an auditory threshold of 40 or more for any of the relevant frequencies, auditory thresholds of 26 or greater for at least 3 of the relevant frequencies, or speech audiometry of less than 94 percent for the left ear, hearing loss of a disabling level for VA service connection purposes has not been shown.  38 C.F.R. § 3.385.

The Board acknowledges the Veteran's reports that she has difficulty understanding whispered speech and hearing speech over machinery at work.  The Veteran is competent to report her subjectively experienced difficulties with hearing. However, because hearing loss of a disabling level for VA service connection purposes is not a simple condition which can be diagnosed by a lay person, but instead requires the performance and interpretation of audiologic testing necessary to establish a diagnosis of left ear hearing loss consistent with VA regulations, the Veteran is not competent to provide such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board further recognizes that the Veteran's STRs include an audiogram from her July 2006 entrance examination which showed normal hearing.  The audiogram from the Veteran's August 2007 separation examination documented significantly decreased hearing acuity of the left ear at that time, with pure tone thresholds, in decibels, of between 15 and 30 decibels for levels of 500 to 4000 Hertz.  However, only one auditory threshold was over 26 decibels at only one frequency--30 decibels at 500 Hertz--which does not meet the criteria for a VA hearing loss disability.  At the VA examination conducted in November 2009, auditory threshold levels were 20 decibels for levels 500, 1000, 3000 and 4000; and 25 decibels for level 2000.  Speech discrimination was 96 percent.  Thus, the Board finds that there is no evidence of the presence of a current hearing loss disability, defined in 38 C.F.R. § 3.385, during the appeal period which is necessary for a finding of entitlement to service connection.

The Board finds that the evidence does not reflect the existence of a current hearing loss disability as defined by VA regulations.  Therefore, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim for service connection for left ear hearing loss must be denied.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Gynecological condition, claimed as vaginal discharge

The Veteran is also seeking service connection for a gynecological condition, claimed as vaginal discharge.

The Veteran's STRs show she had chlamydia and gonorrhea in 2005, prior to entering service.  In February 2007, the Veteran sought treatment for complaints of vaginal discharge.  The provider noted the Veteran had been extensively checked for various sexually transmitted diseases (STDs), yeast infections, and bacterial vaginosis, and had been normal.  The Veteran reported a history of STDs, yeast infection, and bacterial vaginosis in the past.  The examiner did not confirm any diagnosis but noted that he treated her with medication, based on her history despite normal test results.  An August 2007 lab report indicated a shift in flora suggestive of bacterial vaginosis.  

Treatment records from VA Medical Center (VAMC) Little Rock, Arkansas, from October 2007 through October 2008 are negative for treatment for any type of gynecological condition.  In October 2007, the Veteran gave a history of having had a pap smear in June 2007 which was normal.  On pelvic exam, it was noted that the Veteran had no [cervical motion tenderness] and normal scant vaginal discharge.  Wet mount showed normal vaginal cells.  The assessment was normal physiologic discharge.  The Veteran had a normal pap smear in December 2008.

The threshold question in any claim for service connection is whether the Veteran has the disability for which service connection is sought.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich, 104 F. 3d at 1332.  Evidence must show that the veteran currently has the disability for which benefits are being claimed. 

After a careful review of the evidence in this case, the Board finds that service connection for vaginal discharge is not warranted.  The Veteran's STRs do not show the Veteran was diagnosed with any gynecological condition during service.  Her post-service medical records from VAMC Little Rock also fail to show any current disability or diagnosis of any type of gynecological condition.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim for service connection for vaginal discharge must be denied.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus, secondary to service-connected right ear sensorineural hearing loss, is granted.

Service connection for left ear hearing loss is denied.

Service connection for a gynecological condition, claimed as vaginal discharge, is denied.



REMAND

The Veteran's records from VAMC Little Rock show that she was treated at a DOD military treatment facility from July 9 to July 13, 2007.  The notes indicate she was kept for observation and was diagnosed with adjustment disorder with mixed anxiety and depression.

Treatment records from VAMC Little Rock show that the Veteran underwent an assessment at the mental health clinic in November 2008.  The notes indicate that the Veteran presented as a referral from the women's clinic for changes in her mood over the prior year and a half.  The notes state that the Veteran was "evaluated for PTSD and MDD while in active service in Washington State and was not treated at that time, but was encouraged to assume inactive status."  The Veteran reported to the provider that she was the victim of an armed assault along with her brother, when she was home on leave in June 2007.  No one was harmed, but she reported feeling guilty for not being able to protect her family from violence.  She reported experiencing nightmares about the incident and a strained relationship with her parents over her mood change.  She reported having difficulty staying asleep.  At the time of the assault, the Veteran stated she had been married for three months.  Her husband subsequently asked for a divorce.  She endorsed suicidal ideations at that time, but had no plan and made no attempts.  The Veteran also stated she witnessed a Humvee accident in late summer 2007 in which a man lost both his legs.  The examiner diagnosed the Veteran with MMD, rule out PTSD.

A review of the Veteran's claims file reveals that records from the Veteran's period of treatment at a DOD military treatment facility in July 2007 have not been obtained and associated with the claims file.  On remand, the AOJ should contact all appropriate repositories for clinical mental health records, which are often kept separately from STRs.

Although the Veteran missed her prior VA psychiatric examination in October 2013, as the matter is being remanded to obtain outstanding mental health records, an attempt to schedule a VA psychiatric examination, and obtain an opinion regarding the Veteran's claimed psychiatric conditions, should also be made.
Accordingly, the case is REMANDED for the following action:

1. Contact any appropriate location to make a specific request for all mental health treatment and evaluations (mental health jacket) that the Veteran received during her period of service from July 2006 to September 2007.  There is a reference in the STRs of treatment at the Naval Hospital, Bremerton Mental Health Clinic in July 2007.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request must be made for the mental health records.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

2. Obtain any outstanding VA treatment records, to include, but not limited to, any records from VAMC Little Rock, from 2012 to the present, and associate them with the claims file.

3. Provide the Veteran an opportunity to submit any outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records directly.

4. After completing the foregoing development, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner should address the following:

a) Identify all psychiatric disorders present.  Please rule in or exclude a diagnosis of PTSD and explain why each of the DSM criteria is or is not satisfied.

b) If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.

c) For each psychiatric diagnosis rendered other than PTSD, the examiner should opine as to whether it is at least as likely as not related to service or any incident in service.

An explanation must be provided for any opinion expressed.
5. Then, readjudicate the appeal.  If the benefit remains denied, provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


